Appellant in his motion calls our attention to a fact that escaped our observation when we wrote originally in this case. The state introduced three witnesses and two checks. The indictment charged appellant with passing a forged check of the tenor following:
"No. 12138 THE AMERICAN NATIONAL BANK   88-27 Of Beaumont Beaumont, Texas, 7-26   1926 Pay to Cash          or bearer         $29.00 Twenty-nine        no/100             Dollars Counter Check              11        W. A. GEORGE." *Page 7 
The witnesses introduced by the state refer to two checks but make no identification of them by such specific description as enables us to know which one of the checks introduced in evidence is the check spoken of by the witness at this, that or any other time. Neither of the checks introduced in evidence corresponds with the check described in the indictment. Both of the checks introduced in evidence appear to be drawn on the Texas National Bank of Beaumont. One of them appears to be numbered 12138, and to be for $29.00, as is the check set out in the indictment, but the check pleaded in the indictment was drawn on the American National Bank and the check introduced in evidence appears to have been drawn on the Texas National Bank. This is a fatal variance.
For the failure of the correspondence between the proof and the allegation, the motion for rehearing is granted, the judgment of affirmance is set aside, and the judgment is now reversed and the cause remanded.
Reversed and remanded.